1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9     FRANK ZANINI,                                    Case No. 3:18-cv-00336-MMD-WGC

10                                Petitioner,                       ORDER
            v.
11
      WARDEN BAKER, et al.,
12
                              Respondents.
13

14         Petitioner Frank Zanini has filed an unopposed motion for an extension of time (third

15   request) (ECF No. 31), which this Court will grant for good cause.

16         It therefore is ordered that Petitioner's unopposed motion for an extension of time

17   (third request) (ECF No. 31) is granted. Petitioner will have through January 17, 2020 to

18   file a second amended petition.

19

20         DATED THIS 5th day of November 2019.

21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
